DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2016/0296154 A1.
Note: all citations with respect to the pre-filed application PCT/CA2014/051086 are citing the paragraph numbers in the publication WO 2015/070348 A1.


Response to Amendment
The amendment filed on 04/05/2021 has been entered:
Claim 1, 2, 7 – 10, 12, 13, 15, 16, 18, 19, 21, 22, 24, and 31 - 37 remain pending in the application;
Claim 15, 16, 18, 19, 21, 22, 24, and 31 - 36 are withdrawn from consideration.


Response to Arguments
Applicant’s remarks submitted on 04/05/2021 have been fully considered but they are not persuasive for the following reasons:

Applicant’s remarks with respect to the 112 rejections of claim 1, 2, 7 – 10, 12, 13 and 37 have been fully considered but they are not persuasive. The corresponding 112 claim rejections are maintained.

Regarding the 112 (a) rejection to claim 1, 2, 7 – 10, 12, 13 and 37, applicant’s arguments submitted on p.7 – 8 are relying the supposed disclosure in the pre-filed PCT publication in paragraph [0012], [0054] and [0055]. However, applicant’s arguments are not persuasive for the following reasons:
First of all, independent claim 1 recites “wherein the measure of the local curvature and the curvilinear coordinates obtained at the same location by the 2D position tracking device are continuously realigned to provide shape information of the surface bounding the volume to be imaged as the apparatus is moved along the surface”. The above limitation clearly requires “the local curvature” and “the curvilinear coordinates” are “continuously realigned”. The two elements to be aligned is the “local curvature” and the “curvilinear coordinates”. 
However, there is no such disclosure in either [0012], [0054] or [0055] of the pre-filed PCT publication. Instead, in [0054] it is disclosed that “acquired 2D lateralization” is realigned to “local differentiate changes”. The acquired 2D lateralization is not equivalent to the curvilinear coordinates, and the “local differentiate changes” is not equivalent to the local curvature, since there is no disclosure in text or equation to setup the mathematical relationship between those terms. Further in [0012], although it is disclosed that “obtaining the image by continuously re-aligning the data from two dimensional (Cartesian) coordinates into curvilinear coordinates”, the above re-aligning 
Second, the above limitation as claimed in imaging apparatus claim is computer implemented functional limitation. When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). See MPEP 2161.
Again, neither the specification of present application nor the pre-filed PCT publication disclose such detailed algorithm as discussed above. For example, without knowing the transformation matrix or mathematical equation for curvilinear coordinates, one of ordinary skill in the art would not be able to write a program to achieve the claimed realigning function. The specification must explain the detailed mathematical relationship between two data set to do the realigning.
Thus, applicant’s argument regarding the 112 (a) rejections have been fully considered but they are not persuasive.

Regarding the 112 (b) rejection to claim 1, 2, 7 – 10, 12, 13 and 37, applicant submitted on p. 8 that “one of ordinary skill in the art would clearly be able to choose reference points or an origin point of the coordinate system without undue experimentation. Additionally, just because there is more than one possibility carry out the claim, does not render the claim indefinite. Claim 1 provides a clear and definite boundary. No claim term or phrase was identified that is unclear.” Applicant’s arguments have been fully considered but they are not persuasive.
As discussed above with respect to the 112 (a) rejections to claims, there is no detailed disclosure regarding the Jacobian transformation. Neither matrix nor equation 
Thus, applicant’s argument regarding the 112 (b) rejections have been fully considered but they are not persuasive.


Applicant’s remarks with respect to the 103 rejections of claim 1, 2, 7 – 10, 12, 13 and 37 have been fully considered but they are not persuasive for the following reasons:

Regarding the 103 rejection to independent claim 1, applicant submitted on p.8 – 13 that “Godavarty et al. does not teach or suggest a deformable electromagnetic transmitter that contacts the surface being imaged, as set out in claim 1.” “Applicant again respectfully submits that the cited "illumination apertures" are simply openings in the probe face that "are optically coupled to an optical fiber 112 extending to an illumination source" ([0075] and Figure 12); the apertures themselves are not 

First, with respect to the teaching of Godavarty, applicant’s arguments are not persuasive. The corresponding disclosure of deformable electromagnetic emitter in the specification of present application is recited as: “at least one deformable electromagnetic emitter moveable orthogonally to the receiving plane” in [0013]; “to measure deformation of the at least one deformable electromagnetic emitter moving on the surface” in [0015]; “The electromagnetic emitter may comprise an optical emitter (such as a near infra-red [NIR] emitter) and the electromagnetic transceivers may comprise optical transceivers (such as NIR transceivers). The optical emitter may comprise a light emitting diode (LED) and the optical transceivers may comprise light receiving diodes (LRD) or avalanche photo-diodes (APD)” in [0015]. Since the specification does not define which components of the emitter must be deformable, the above limitation is interpreted under the broadest reasonable interpretation. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). See MPEP 2111. Based on the broadest reasonable interpretation, Godavarty does explicitly teach a soft flexible probe face (see Godavarty [0071]). Since the portion of emitter in Godavarty is deformable, it is interpreted as deformable emitter under BRI which is consistent with the disclosure in the specification of present application.
Second, with respect to the teaching of Bolomey, applicant’s arguments are not persuasive. The limitations regarding the features in applicant’s argument do not have 
Third, with respect to the teaching of Wang, applicant’s arguments are not persuasive since Bolomey already teach the features about the realigning as stated above. And applicant on p.12 does agree that Wang teaches the limitations about the generation of data from at least three depths. Both Riley and Wang teaches the similar emitter and detector layout with different emitter-detector distances. The motivation to combine the teaching of Riley with Wang is also stated on p.18 of the Non-Final Office Action mailed on 10/05/2020.
Thus, applicant’s arguments regarding the 103 rejection of independent claim 1 have been fully considered but they are not persuasive.

Regarding the rejection of dependent claims, applicant’s remarks submitted on p.13 – 14 rely exclusively on supposed deficiencies with the rejection of parent claim 1. 

Overall, applicant’s remarks on p.7 – 14 have been fully considered but they are not persuasive. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 7 – 10, 12, 13 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 

Regarding limitation “wherein the measure of the local curvature and the curvilinear coordinates obtained at the same location by the 2D position tracking device are continuously realigned to provide shape information of the surface bounding the volume to be imaged as the apparatus is moved along the surface” in claim 1, the corresponding disclosure in the specification of present application is recited as: “the curved surface measuring means include obtaining the image by continuously re- aligning the data from two dimensional (Cartesian) co-ordinates into curvilinear co-ordinates” in [0015]; “It can be shown mathematically that any closed surface object (or part thereof) is uniquely described by its surface normal and surface location in 2D. To measure this, a device such as a mouse tracker is first used to acquire 2D lateralisation and continuously transformed as the mouse travels based on the Jacobian of transformation to continuously realign these changes to the local differential changes based on the surface topology or curvature change” in [0060]. The corresponding disclosure in the pre-filed application PCT/CA2014/051086 is recited as: “In at least one embodiment, the curved surface measuring means include obtaining the image by continuously re- aligning the data from two dimensional (Cartesian) co-ordinates into curvilinear coordinates” in [0012]; “It can be shown mathematically that any closed surface object (or part thereof) is uniquely described by its surface normal and surface location in 2D. To measure this, a device such as a mouse tracker is first used to acquire 2D lateralisation and continuously transformed as the mouse travels based on 
First of all, the above limitation recited in claim 1 clearly requires “the local curvature” and “the curvilinear coordinates” are “continuously realigned”. The two elements to be aligned is the “local curvature” and the “curvilinear coordinates”. 
However, there is no such disclosure in either [0012], [0054] or [0055] of the pre-filed PCT publication (similar in the specification of present application; thereinafter the paragraph numbers in PCT publication will be used as an example in discussion). Instead, in [0054] it is disclosed that “acquired 2D lateralization” is realigned to “local differentiate changes”. The acquired 2D lateralization is not equivalent to the curvilinear coordinates, and the “local differentiate changes” is not equivalent to the local curvature, since there is no disclosure in text or equation to setup the mathematical relationship between those terms. Further in [0012], although it is disclosed that “obtaining the 
Second, the above limitation as claimed in imaging apparatus claim is computer implemented functional limitation. When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). See MPEP 2161.
Again, neither the specification of present application nor the pre-filed PCT publication disclose such detailed algorithm as discussed above. For example, without knowing the transformation matrix or mathematical equation for curvilinear coordinates, one of ordinary skill in the art would not be able to write a program to achieve the claimed realigning function. The specification must explain the detailed mathematical relationship between two data set to do the realigning.
Thus, the above limitation DOES NOT have any written description support. Claim 1 and all corresponding dependent claims fails to comply with the written description requirement set forth in 35 U.S.C. 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7 – 10, 12, 13 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding limitation “wherein the x-y coordinates are continuously transformed into curvilinear coordinates” in claim 1, the corresponding disclosure in the specification of present application is recited as: “obtaining the image by continuously re- aligning the data from two dimensional (Cartesian) co-ordinates into curvilinear co-ordinates.” in [0015]; “To measure this, a device such as a mouse tracker is first used to acquire 2D lateralisation and continuously transformed as the mouse travels based on the Jacobian of transformation to continuously realign these changes to the local differential changes based on the surface topology or curvature change” in [0060]; and “As stated above, the x-y data needs to be recalibrated to θφ (or similar curvilinear coordinates) based on the Jacobian of transformation” in [0061]. Although Jacobian transformation is disclosed, there is no detailed disclosure regarding the Jacobian transformation. Neither matrix nor equation between two set of coordinates is disclosed in the specification. It is unclear how this Jacobian transformation is derived or carried out in transformation. Reference point or original point is one exemplary critical parameter in the transformation which is not disclosed. Jacobian is just a general mathematical term which does not provide any information about the real system. The geometrical information about the hardware, the measuring position, the tracking sensor position, the imaging sensor position, the fiducial marker position, and other information will all affect the Jacobian matrix when it 
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable coordinates system transformation from Cartesian to curvilinear.

Regarding limitation “wherein the measure of the local curvature and the curvilinear coordinates obtained at the same location by the 2D position tracking device are continuously realigned to provide shape information of the surface bounding the volume to be imaged as the apparatus is moved along the surface” in claim 1, since there is no written description support (see 112a rejection), it is unclear how the local curvature and the curvilinear coordinates are realigned to provide shape information.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable coordinates transformation algorithm to provide shape information. 

Therefore, claim 1 and all corresponding dependent claims are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7 – 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Riley et al. (US 2013/0150726 A1; published on 06/13/2013) (hereinafter "Riley"), in view of Godavarty et al. (US 2013/0169759 A1; published on 07/04/2013) (hereinafter "Godavarty"), Bolomey et al. (US 6,424,597 B1; published on 07/23/2002) (hereinafter “Bolomey”), and Wang et al. (US 2008/0177163 A1; published on 07/24/2008) (hereinafter "Wang").

Regarding claim 1, Riley teaches an imaging apparatus ("… an apparatus 300 or system according to the present invention for detecting hematoma, which apparatus 300 includes … of the imaging head portion or imaging section 110 of a detector 100 …" [0061]; Fig.2) comprising: 

a two dimensional (2D) position tracking device ("… the imaging section 110 is configured so as to include a plurality, more particularly three or more tracking devices 116 …" [0069]; Fig.3) configured to track a position of the electromagnetic emitter ("... configured so as to provide data or information back to the control ... which can develop the tracking information corresponding to ... the movement of the imaging section 110." [0069]; "Such methods also include successively determining in the time sequence, positions of the emitter ..." [0025]) in x-y coordinates (“… the tracking data from movement … Such information is used to develop a three dimensional image …”; [0070]; x-y coordinates are inherent parameters to develop 3D objects) on the surface bounding the volume to be imaged ("... as the detector 100, more specifically the imaging section 110 thereof, moves along the scalp of the head 2." [0069]);
the apparatus is moved along the surface ("As the detector or imaging section is being so moved, the control and monitoring section 150 causes the imaging section to ..." [0077]); 
wherein the electromagnetic emitter and transceivers are configured to generate optical density data from different depths below the surface ("… the two bands of detector elements 114 a,b are arranged so that each band of detector elements 114 a,b are positioned so as to detect reflected light 180 a,b coming from the two different depths inside the head 2 …" [0073]; it is known in the field of optical imaging, the three dimensional image of the head 2 and the volume that was imaged ..." [0070]) when the apparatus is moved along the surface ("As the detector or imaging section is being so moved, the control and monitoring section 150 causes the imaging section to continuously emit the near infrared light 170 a,b, to continuously monitor the reflected light 180 a,b using the detector element bands ..." [0077]).
Riley fails to explicitly teach at least one deformable electromagnetic emitter moveable orthogonally to the receiving plane, the at least one deformable electromagnetic emitter contacting a surface bounding a volume to be imaged; wherein the x-y coordinates are continuously transformed into curvilinear coordinates; and a displacement sensor configured to measure the continuously variable orthogonal deformation of the at least one deformable electromagnetic emitter as the apparatus is moved along the surface to provide a constantly updated measure of the local curvature of the surface bounding the volume to be imaged; wherein, the measure of the local curvature and the curvilinear coordinates obtained at the same location by the 2D position tracking device are continuously realigned to provide shape information of the surface bounding the volume to be imaged as the apparatus is moved along the surface; and wherein the electromagnetic emitter and transceivers are configured to generate optical density data from at least three depths below the surface.
However, in same field of endeavor, Godavarty teaches at least one deformable ("The probe face 102, comprising the surfaces 108A, 108B is preferably formed of a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging section with light source as taught by Riley with the flexible probe face as taught by Godavarty. Doing so would make it possible to provide an optical imaging probe "as a whole adjust(s) to the contour of the tissue sample" (see Godavarty; [0076]).
Riley in view of Godavarty fails to explicitly teach wherein the x-y coordinates are continuously transformed into curvilinear coordinates; and a displacement sensor configured to measure the continuously variable orthogonal deformation of the at least one deformable electromagnetic emitter as the apparatus is moved along the surface to provide a constantly updated measure of the local curvature of the surface bounding the volume to be imaged; wherein, the measure of the local curvature and the curvilinear coordinates obtained at the same location by the 2D position tracking device are continuously realigned to provide shape information of the surface bounding the volume to be imaged as the apparatus is moved along the surface; and wherein the 
However, in same field of endeavor, Bolomey teaches wherein the x-y coordinates are continuously transformed into curvilinear coordinates (“… the {x, z} coordinates of a point on the backing of an element M may be obtained starting from the measurement of two distances d1, d2” Col.6, Ln.47 – 52; “… we measure the local derivative to determine the orientation of each measured element.” Col.9, Ln.5 – 7; here the x, z and orientation define the local cylindrical coordinates system, which is a typical curvilinear coordinates system); and a displacement sensor (“… comprises instrumentation for measuring the deformation of its emitting surface thus giving the position of the piezoelectric elements with respect to the rigid part of the transducer” Col.5, Ln.32 – 38; Fig.2, 4) configured to measure the continuous variable (“… means of determining the positions of each of the ultrasound emitting elements with respect to the object as the transducer is being moved …” Col.3, Ln.27 - 39) orthogonal deformation (“An auxiliary ultrasound emitter 16 is fixed to the backing of each element selected for sampling among elements 6, and a set of auxiliary ultrasound receivers 18 for which the positions are known, is fixed onto the inside face of the transducer housing 14 facing these emitters 16.” Col.7, Ln.9 – 13; “The distance of an emitter 16 from each associated receiver 18 is estimated by measuring the flight time of the ultrasonic wave output from this emitter 16.” Col.7, Ln.17 - 19) of the at least one deformable electromagnetic emitter (“… with multiple elements with a deformable emitting surface …” Col.5, Ln.26 – 28; Fig.2, 4) as the apparatus is moved along the surface (“… as the transducer is being moved …” Col.3, Ln.27 - 39) to provide a constantly updated as the transducer is being moved …” Col.3, Ln.27 - 39) of the local curvature of the surface bounding the volume to be imaged (“… comprises instrumentation for measuring the deformation of its emitting surface …” Col.5, Ln.32 – 38; Fig.2, 4); wherein the measure of the local curvature and the curvilinear coordinates obtained at the same location by the 2D position tracking device are continuously realigned to provide shape information of the surface bounding the volume to be imaged (see 112b indefiniteness rejection; “… the position of an element is determined by its two coordinates {x, z} measured in the transducer local coordinate system.” Col.6, Ln.36 – 38; “… we measure the local derivative to determine the orientation of each measured element.” Col.9, Ln.5 – 7; “… comprises instrumentation for measuring the deformation of its emitting surface thus giving the position of the piezoelectric elements with respect to the rigid part of the transducer, and the position {3 coordinates} and orientation {3 components} of the rigid part of the transducer are measured with respect to the object.” Col.5, Ln.33 – 38) as the apparatus is moved along the surface (“… as the transducer is being moved …” Col.3, Ln.27 - 39). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging section with light emitter as taught by Riley with the additional means for measuring position of emitting elements with respect to the rigid part of the transducer as taught by Bolomey. Doing so would make it possible to “improve the performance of the ultrasound inspection of a part with a complex geometry" (see Bolomey; Col.3, Ln.18 – 23).

However, in same field of endeavor, Wang teaches wherein the electromagnetic emitter and transceivers are configured to generate optical density data (“… each source-detector measurement is processed to produce the absorption coefficients μa λi, the backprojection/reconstruction for each absorption coefficient μa λi is performed in three dimensions …” [0040]) from at least three depths below the surface ("FIG. 7B illustrates a conceptual cross-sectional view of penetration paths 702 among respective pairings of sources and detectors in the segment 705." [0042]; Fig.7B) when the apparatus is moved along the surface (“… controls the linear motor to move the assembly 1007 …” [0047]; Fig.10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging section with light sources and detectors as taught by Riley with the plurality of source-detector pairs. Doing so would make it possible to use different source-detector distance and spatial information to map the measured value "into a predetermined portion (more specifically, its volumetric basis region) of a three-dimensional data volume representing the tissue volume of interest" (see Wang; [0043]).

Regarding claim 7, Riley in view of Godavarty, Bolomey and Wang teaches all claim limitations, as applied in claim 1, and Riley further teaches wherein the electromagnetic transceivers are optical transceivers ("…  and two bands of detection 

Regarding claim 8, Riley in view of Godavarty, Bolomey and Wang teaches all claim limitations, as applied in claim 7, and Riley further teaches wherein the optical emitter is a near infra- red (NIR) emitter ("… each of the light sources 112 a,b is a light emitting diode (LED) emitting light at about a specified wavelength of near infrared light." [0072]) and the optical transceivers are NIR transceivers ("…  that each emit near infrared light 170 a,b and two bands of detection elements 114 a,b … to detect reflected light 180 a,b …" [0072]).

Regarding claim 9, Riley in view of Godavarty, Bolomey and Wang teaches all claim limitations, as applied in claim 7, and Riley further teaches wherein the optical emitter comprises a light emitting diode (LED) ("… each of the light sources 112 a,b is a light emitting diode {LED} emitting light …" [0072]).
In addition, Godavarty further teaches wherein the optical transceivers comprise a light receiving diode (LRD) or avalanche photo-diode (APD) ("The detection module 250 may be … other detector such as … avalanche photo diodes {APD}, or silicon photo diodes." [0088]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection elements as taught by Riley with the detectors as taught by Godavarty. Doing so would make it 

Regarding claim 10, Riley in view of Godavarty, Bolomey and Wang teaches all claim limitations, as applied in claim 7, and Riley further teaches wherein the optical transceivers and the optical emitter are configured for operating at multiple optical wavelengths ("… the two light sources 112 a,b are selected such that they respectively emit near infrared light at about two different wavelengths, a first wavelength and a second wavelength." [0073]; “Also, the non-stationary probe is configured and arranged to separately detect reflected light corresponding to the first wavelength and reflected light corresponding to the second wavelength.” [0031]).

Regarding claim 12, Riley in view of Godavarty, Bolomey and Wang teaches all claim limitations, as applied in claim 1, and Riley further teaches wherein the imaging apparatus is interconnected with a computer configured to display a three-dimensional (3D) image of the volume ("Moreover, such methods, devices an apparatuses of the present invention are such as to allow the user to transfer data and/or information to a computer such as for example a laptop, to create a 3d surface image of the scanned volumes and or so as to allow the user to have the location of the hematoma to be displayed." [0059]).

Regarding claim 13, Riley in view of Godavarty, Bolomey and Wang teaches all claim limitations, as applied in claim 1, and Riley further teaches wherein the apparatus .


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Godavarty, Bolomey and Wang, as applied in claim 1, and further in view of Zhou et al. (US 2008/0063298 A1; published on 03/13/2008) (hereinafter "Zhou").

Regarding claim 2, Riley in view of Godavarty, Bolomey and Wang teaches all claim limitations, as applied in claim 1, and Riley further teaches wherein the surface is curved ("… moves along the scalp of the head 2." [0069]; defined by head anatomy, scalp of the head is a curved surface).
Riley in view of Godavarty, Bolomey and Wang fails to explicitly teach wherein the image is obtained by continuously realigning the data from two dimensional Cartesian co-ordinates into curvilinear co-ordinates.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image scanning procedure as taught by Riley with the image frames alignment method as taught by Zhou. Doing so would make it possible to improve the accuracy of the alignment, e.g. "The accuracy of the alignment can be within one pixel, or can be a fraction of a pixel" (see Zhou; [0034]).


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Godavarty, Bolomey and Wang, as applied in claim 1, and further in view of Plucinski et al. (Theoretical foundations for non-invasive measurement of variations in the width of the subarachnoid space; published on 07/01/2000) (hereinafter "Plucinski").

Regarding claim 37, Riley in view of Godavarty, Bolomey and Wang teaches all claim limitations, as applied in claim 1, and Riley further teaches wherein the apparatus is configured for the detection and monitoring of a concussion of a subject ("Such information is used to develop a three dimensional image of the head 2 and the volume 
Riley in view of Godavarty, Bolomey and Wang fails to explicitly teach the changes in cerebrospinal fluid is the changes in thickness.
However, in the same field of endeavor, Plucinski teaches the optical density data is related to changes in the thickness of cerebrospinal fluid ("Figure 4 shows the distribution of power density on the surface of the head as a function of the distance from the source {1 W power} and the SAS width" Pg.295; Fig.4, 6; the power density here is the signal received by optical transceiver, the above power density is equivalent to optical density which is directly calculated from the received power density) beneath the cranium ("Deeper below the skull bone there is another different layer, composed of the cerebrospinal fluid, which fills the SAS between the inner surface of the skull bone and the surface of the brain ..." Pg.294; Fig.2, 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head imaging apparatus as taught by Riley with the optical model of tissues of the head as taught by Plucinski. Doing so would make it possible to " know the magnitude of relative changes in power .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793